Exhibit 10.5

Named Executive Officer Compensation

Effective July 1, 2008, the Compensation Committee of the Board of Directors
(the "Committee") of Chesapeake Energy Corporation set the annual base salaries
of the named executive officers at $975,000 for Aubrey K. McClendon, $860,000
for Marcus C. Rowland, $860,000 for Steven C. Dixon, $800,000 for Douglas J.
Jacobson, $775,000 for J. Mark Lester and $700,000 for Martha A. Burger. In
addition, the Committee awarded cash bonuses to the named executive officers,
payable on July 18, 2008, of $975,000 for Aubrey K. McClendon, $650,000 for
Marcus C. Rowland, $650,000 for Steven C. Dixon, $550,000 for Douglas J.
Jacobson, $525,000 for J. Mark Lester and $425,000 for Martha A. Burger